ORDER
The Director of the Office of Attorney Ethics having transmitted to the Court pursuant to Rule l:20-10(a), the disbarment by consent form of WILLIAM S. WINTERS of EAST BRUNSWICK, who was admitted to the bar of this State in 1993;
And WILLIAM S. WINTERS having been ordered to show cause why the Court should not reject respondent’s consent to disbarment as provided in Rule 1:20 — 10(a)(3);
And the Court having temporarily suspended WILLIAM S. WINTERS from the practice of law pursuant to Rule 1:20 — 3(g)(4), effective April 30, 2015;
And good cause appearing;
It is ORDERED that respondent’s tendered consent to disbarment is hereby rejected and the disciplinary proceedings shall resume as if no consent had been submitted, as provided in Rule 1:20 — 10(a)(3); and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WILLIAM S. WINTERS pursuant to Rule 1:21-6 shall continue to be restrained from disbursement except on application to this Court, for good cause shown.